Case 2:20-cv-01130-JDC-KK Document 15 Filed 02/23/21 Page 1 of 1 PageID #: 110




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


LAWANNA L HOLMES                                CASE NO. 2:20-CV-01130

VERSUS                                          JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                           MAGISTRATE JUDGE KAY

                                     JUDGMENT

      Pursuant to the Memorandum Ruling of this date,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(B)(6) filed by The Service Companies, Inc. (“TSC”)

(Doc. 5) is hereby DENIED.

      THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
